Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to election restriction, applicant elected claims 1-10, 25-34, 49-58 and 73 without traverse.

Allowable Subject Matter
                        2.         Claims 3-4, 27-28 and 51-52 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.          

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.         Claims 25-34 invoke 35 U.S.C. 112(f) (or herein pre-AIA  35 U.S.C. 112, sixth paragraph) based on the following guidance.
Claim limitations “means for determining”, “means for transmitting” and “means for receiving” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for ” coupled with functional language “ determining, transmitting/receiving ”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 25-34 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “means for determining” corresponds to 1004 of fig. 10, means for transmitting -1006 and means for receiving – 1008.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  
4.         Claim 73 is rejected under 35 USC § 101 for claim language "A computer readable medium..". The claim language does not exclude transitory medium e.g. signal, carrier wave, etc. Examiner suggests the applicant to amend the claims as “a non-transitory computer readable storage medium….”.


Claim Rejections - 35 USC § 102

            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.         Claims 1, 2, 5-7, 9-10, 25-26, 29-31, 33-34, 49-50, 53-55, 57-58 and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gostev et al. (US 2018/0084456, hereinafter Gostev).
	Regarding claims 1, Gostev discloses a method of wireless communication of a first slave device (Fig. 8: audio bud B), Comprising:
determining that a first data packet is improperly received from a master
device (Fig. 8: the source device A is the master; para 0054; the audio bud B did not receive the referenced source packet transmission- according to applicant’s specification para 0008, improper received can be a missed data packet);

transmitting, upon determining that the first data packet was improperly
received, information to a second slave device indicating the first data
packet was improperly received (Fig.8; para 0054: the audio bud B may send a
short private POLL packet to the audio bud C requesting a relay transmission of the packet, wherein the second slave device is the audio bud C requesting a relay transmission of the packet. After the audio bud C sends the ACK Tx packet to the audio bud B, the audio bud C may listen for such a private POLL packet for a short period during the Rx time); and receiving, based on the transmitted information, a second data packet from the second slave device (Fig. 8; para 0054; If the audio bud C receives the
short private POLL Tx 823 from the audio bud A, then the audio bud C may relay
the source packet 811 to the audio bud B during a B2B Tx ).
Regarding claims 25, Gostev discloses an apparatus for wireless communication, the apparatus being a first slave device (Fig. 8: audio bud B), Comprising:
 means for determining (para 0033; processor) that a first data packet is improperly received from a master device (Fig. 8: the source device A is the master; para 0054; the audio bud B did not receive the referenced source packet transmission- according to applicant’s specification para 0008, improper received can be a missed data packet);
means for transmitting (para 0033; transceiver), upon determining that the first data packet was improperly received, information to a second slave device indicating the first data packet was improperly received (Fig.8; para 0054: the audio bud B may send a
short private POLL packet to the audio bud C requesting a relay transmission of the packet, wherein the second slave device is the audio bud C requesting a relay transmission of the packet. After the audio bud C sends the ACK Tx packet to the audio bud B, the audio bud C may listen for such a private POLL packet for a short period during the Rx time); and means for receiving (para 0033; transceiver), based on the transmitted information, a second data packet from the second slave device (Fig. 8; para 0054; If the audio bud C receives the short private POLL Tx 823 from the audio bud A, then the audio bud C may relay the source packet 811 to the audio bud B during a B2B Tx ).
Regarding claim 49, Gostev discloses an apparatus for wireless communication, the apparatus being a first slave device (Fig. 8: audio bud B), Comprising:
a memory (para 0033); and
at least one processor (para 0033) coupled to the memory and configured to perform the method steps of claim 1. 
Regarding claim 73, Gostev discloses a computer readable medium to store the instructions executed by a processor to perform the method steps of claim 1 (para 0034).
	Regarding claims 2, 26, and 50,  Gostev discloses wherein the transmitted information comprises an identifier of the first data packet, the first data packet and the second data packet being at least one of a same data packet or associated with a same content (para 0054; the same packet associated with same contents-After the audio bud C sends the ACK Tx packet to the audio bud B, the audio bud C may listen for such a private POLL packet for a short period during the Rx time. If the audio bud C receives the short private POLL Tx from the audio bud A, then the audio bud C may relay the source packet to the audio bud B during a B2B Tx).
	Regarding claims 5, 29, and 53, Gostev discloses wherein the first data packet is a unicast data packet that is improperly received from the master device over a synchronous connection-oriented (SCO) link (para 0126; link configuration e.g. SCO).
Regarding claims 6, 30, and 54, Gostev discloses wherein the first data packet is a broadcast data packet from the master device (para 0127; receiving data packets via broadcast).
Regarding claims 7, 31, and 55,  Gostev discloses wherein the determining that the first data packet is improperly received comprises determining, during a receive event of the first data packet, that the first data packet is improperly received in each of n receive subevents from the master device (fig. 8; the audio bud B fails to receive during 821 Rx time).
	Regarding claims 9, 33, and 57, Gostev discloses wherein generating a signal associated with the second data packet for rendering at a speaker associated with the first slave device (para 0130).
Regarding claims 10, 34, and 58, Gostev discloses wherein the first data packet and the second data packet each comprise a Bluetooth low energy (LE) audio data packet (para 0126; Bluetooth Low Energy).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.         Claims 8, 32 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Gostev in view of Guo (CN 110383767A, hereinafter Guo).
	Regarding claims 8, 32, 56, Gostev does not explicitly disclose wherein the receive event is a broadcast isochronous group (BIG) event, and the receive subsevents are broadcast isochronous stream (BIS) subevents.
	In an analogous art, Guo discloses wherein the receive event is a broadcast isochronous group (BIG) event, and the receive subsevents are broadcast isochronous stream (BIS) subevents (page 09; para 0003). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Gostev’s method/device by adding Guo’s disclosure in order to improve the compatibility of a communication system.

Conclusion                                        
                        17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/           Primary Examiner, Art Unit 2462